Citation Nr: 0506452	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
medullary sponge kidney disease.  

2.  Entitlement to service connection for onychomycosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the July 2000 Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied the claims on appeal.

The Board notes that an appeal of the RO's denial of 
entitlement to service connection for acquired psychiatric 
disorders, to include PTSD and depressive disorder, were 
rendered moot by a July 2001 rating decision that granted 
service connection for PTSD with major depression and 
assigned a 100 percent evaluation .  


FINDINGS OF FACT

1.  In March 1988, the RO denied reopening the veteran's 
claim for service connection for a kidney disease.  The 
veteran was notified of his procedural and appellate rights 
in an April 1988 letter; however, he did not submit a notice 
of disagreement within one year of this decision.

2.  New evidence received since the RO's March 1988 decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  A fungal disorder of the skin has not been shown in 
service and none is currently shown.

4.  Skin complaints in general, assessed as allergic 
reactions of unknown etiology, were not shown during active 
service and there is no competent medical evidence relating 
the veteran's current skin complaints to service or any 
incident of service origin.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
March 1988 decision, and the claim for service connection for 
medullary sponge kidney disease is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  A skin disorder, fungal or otherwise, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, 5106, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I), withdrawn and reissued, 18 Vet. App. 
112, (June 24, 2004) (Pelegrini II).  held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The appellant was notified, by 
means of the discussion in a July 2000 rating and September 
2003 statement of the case (SOC), of the applicable law and 
reasons for the denial of her claim.  In a letter dated in 
July 2003, the RO advised the appellant of the VCAA and of 
the responsibilities of the VA and the claimant are in 
developing the record.  

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to her claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

Here, the RO obtained service medical records, private 
medical record and VA medical records.  The Board notes that 
the a VA skin examination was canceled by the RO in July 
2001, the veteran failed to appear at for a genitourinary 
examination scheduled in July 2001 and he canceled another 
examination scheduled for May 2003 due to an emergency.  The 
RO is noted to have considered rescheduling the May 2003 
examination, but determined that rescheduling the examination 
was not necessary in a June 2003 rating.  The Board agrees 
that rescheduling the examination would only cause 
unnecessary delay in this matter.  Regarding the claim for 
service connection for onychomycois, the Board notes that 
there is no evidence whatsoever of any skin condition in 
service and the post service records did not show any 
evidence of skin complaints until many years after service.  
In light of these facts, an examination is not necessary to 
determine this claim.  Regarding the claim to reopen a 
previously denied claim for entitlement to service connection 
for a kidney disorder, a VA examination is not indicated in 
this instance where the veteran has failed to submit any new 
and material evidence to reopen the previously denied claim.  
Thus this case is distinguishable from the facts in a recent 
decision of the United States Court of Veterans Appeals 
(CAVC) in which it was found that the reasons and bases were 
inadequate to support a conclusion that a VA examination was 
not necessary in an original claim for service connection in 
which some possible symptoms of the claimed disorder were 
shown in service.  See  Duenas v Principi, No. 03-1251 (U.S. 
Vet App. Dec 15, 2004) (per curiam).  

The Board concludes that VA has met its duty to assist in 
this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2).  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on July 2003 was not given prior to the first 
AOJ adjudications of the claim, the notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

II.  New and Material Evidence

In a March 1988 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a kidney condition, noting that the additional medical 
records submitted failed to show that the kidney condition 
being treated between 1981 and 1988 was established by 
service.  The RO noted that the service medical records 
failed to show any evidence of kidney condition in service.  
The veteran was notified of this decision in an April 1988 
letter, which provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and a 
cardiovascular-renal disorder manifests to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

The evidence considered at the time of the March 1988 
decision included the veteran's claim, his service medical 
records and post service medical records.  The service 
medical records showed no evidence of kidney disease during 
his active duty period of service when examined.  There is 
one lone record from June 1965 showing complaints of pain in 
the lower abdomen on urinating with findings of "U/A" and 
cult pyridia.  The rest of the records are silent for any 
urinary tract findings, and his March 1966 separation 
examination revealed a normal genitourinary examination. 

Other evidence before the RO in March 1988 includes VA 
hospital records from June and July of 1982 showing that the 
veteran was hospitalized for chronic pain and evaluation of 
medullary sponge kidney.  He stated that the kidney problems 
dated back many years.   He related symptoms such as 
bilateral flank pain radiating to the scrotum of great 
intensity up to three times a day, lasting 1 to 4 hours and 
sometimes accompanied with hematuria.  He also had chronic 
low-grade pain associated with nausea and vomiting.  He gave 
a family history of his father suffering from kidney disease.  
He was diagnosed with medullary sponge kidney with multiple 
stones, calcium oxylate, multiple urinary tract infections, 
and chronic pain secondary to this diagnosis.  He was also 
diagnosed with drug seeking behavior secondary to the above 
diagnoses.  

Following review of this evidence, the RO first denied the 
veteran's claim for a kidney disability in a September 1982 
rating decision.  Notice of the denial was sent in October 
1982.  The veteran did not appeal this decision.   

Among the evidence before the RO in March 1988 were VA 
treatment records showing that in October 1981, the veteran 
was described as having "known medullary sponge kidney 
disease."  The records included manifestations of kidney 
disease, including probable renal lithiasis shown on a 
pathology report in February 1982 and renal calculi shown in 
laboratory findings of March and April 1982.  The records up 
through late 1987 reflect continued treatment for recurrent 
symptoms such as extreme pain and recurrent passage of kidney 
stones related to the ongoing diagnosis of medullary sponge 
kidney disease.  A September 1987 radiologic report revealed 
findings of bilateral renal calculi noted to be strongly 
suggestive of medullary sponge kidney.  

None of the treatment records before the RO in March 1988 
reflect an opinion as to an approximate date of onset of the 
disease and none of the records suggested a possible link to 
service.

As noted above, the RO in its March 1988 denial noted that 
the medical records submitted failed to show that veteran's 
kidney condition was established by service.  

The veteran filed his claim to reopen in September 1999.  
Among evidence submitted after March 1988 were additional VA 
records of treatment for kidney problems from late 1970's up 
to early 1988.  These records were noted to have been 
submitted after the March 1988 rating decision but prior to 
the April 1988 notice of denial.  They included some 
duplicate records from 1982 to 1987.  They also included a 
record from June 1977 showing complaints of persistent left 
flank pain relieved slightly by urination or defecation.  His 
medical history was noted to have involved injuries sustained 
in a mugging one year earlier.  Findings were noted to 
include possible renal calculi.  The assessment was flank 
pain, rule out renal calculi.  Records from July 1981 reflect 
a provisional diagnosis of medullary sponge kidney disease.  
In January 1982 he was described as having chronic recurrent 
nephrurthiasis, with symptoms of persistent pain described at 
times as like the passing of a kidney stone.  His history was 
noted to include medullary sponge kidney disease.  The 
records dated up to March 1988, reflect continued treatment 
for recurrent symptoms such as extreme pain and recurrent 
passage of kidney stones related to the ongoing diagnosis of 
medullary sponge kidney disease.  

Among the evidence submitted after the RO's prior final 
decision in March 1988 are private records from 1990 to 1997 
showing ongoing treatment for symptoms related to medullary 
sponge kidney disease, and include findings from diagnostic 
testing that confirmed this diagnosis.  His symptoms were 
noted in November 1990 to include abdominal discomfort with 
nausea and vomiting as well as a recent history of stones 
having been passed.  Test results from November 1990 showed 
multiple small kidney defects.  A December 1997 ultrasound 
confirmed the diagnosis of medullary sponge kidney disease 
and also noted a right renal cyst.  None of these records 
gave any indication as to the possible causation or onset 
date of this disease.  

Other additional evidence submitted after March 1988 are VA 
treatment records from the late 1990's through 2003 showing 
continued treatment for symptoms related to the medullary 
sponge kidney disease.  A January 2000 letter from a VA 
physician stated that the veteran suffered from Medullary 
Sponge Kidney, a rare condition in which the kidneys collect 
a large amount of salts and as a result, create a very large 
number of kidney stones.  The condition was treatable but not 
curable and the veteran would basically have this condition 
for the rest of his life.  This letter gave no indication as 
to onset date or causation of the disease.  

The VA treatment records reflect continuing symptoms 
including pain and frequent passage of kidney stones.  He was 
noted to have episodes of renal lithiasis in June 2000.  He 
was noted to have undergone urinary tract surgery in August 
2000 for relief of his symptoms in which a left ureteral 
stent was placed and removed.  A renal CT scan report from 
February 2003 revealed the veteran to have complaints of 
increased pain, with history of stones confirmed by findings 
of bilateral renal calculi and bilateral renal lesions most 
likely simple cysts.  Although the VA treatment records from 
the 1990's through 2003 confirmed continued symptomatology 
attributable to the veteran's medullary sponge kidney 
disease, none of the records gave any indication as to the 
possible causation or onset date of this disease.  

The veteran was scheduled to undergo a VA renal disease 
examination in July 2001, but he failed to report.  An 
examination was also scheduled in May 2003, the veteran 
cancelled it due to a family emergency.  Subsequently the RO 
reconsidered rescheduling the examination, but determined it 
was not necessary in a June 2003 rating decision.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that neither the 
medical evidence nor the contentions and arguments submitted 
since the March 1988 rating decision constitute new and 
material evidence.  While the evidence submitted since the 
March 1988 rating decision is new, in that it was not 
previously of record, it continues to show continued 
symptomatology attributable to the veteran's medullary sponge 
kidney disease.  However none of the records show any 
indication as to the possible causation or onset date of this 
disease.  Thus the new evidence fails to show any link 
between the veteran's claimed kidney disease and any active 
service.  Such evidence is not material and not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The Board notes that although this 
medical evidence is new, in that it was not previously of 
record, it is not material to the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Thus, the Board finds that none of the evidence submitted 
since the March 1988 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claimant has not submitted new and material 
evidence sufficient to reopen the previously denied claims 
for entitlement to service connection for a medullary sponge 
kidney disease.

III.  Service Connection for Onychomycosis

The veteran contends that he is entitled to service 
connection for onychomycosis that began as a result of his 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the veteran's service medical records show that 
the veteran had no treatment for onychomycosis or any other 
type of fungal disease in service.  Post service records from 
the late 1970's through the late 1980's revealed treatment 
primarily for kidney problems, as well as psychiatric and 
substance abuse problems with no findings of onychomycosis 
shown on the physical examinations done in conjunction with 
such treatment.  A November 1986 treatment record reflects 
multiple complaints, including a rash on the penis for five 
days, with some findings of slight cracking on the foreskin 
and mild erythema, but no specific diagnosis was made 
regarding this condition.  

VA and private treatment records from the 1990's primarily 
reveal continued treatment for psychiatric and kidney 
problems.  A November 1990 private record noted complaints of 
rectal itching and follicle irritation on occasion and 
intermittent skin complaints, including sores related both to 
insect bites and unknown causes.  A September 1999 VA 
treatment record was noteworthy for the absence of a missing 
fingernail on the third digit of the left hand, with a 
history given of the veteran having dropped a cinderblock on 
the hand.  No mention of onychomycosis is made in this 
record.  A December 1999 record revealed complaints of a 
painful lump on the right second digit having been present 
for a year or more, which was diagnosed as a ganglion cyst, 
with no mention of onychomycosis.  The rest of the records 
from the 1990's lack any evidence of this disorder being 
present.  

A March 2000 VA clinic record addressed complaints of a 
painful lump on the right index finger at the DIP joint.  On 
examination, he was noted to have partially missing nails on 
both little fingers and starting on the ring fingers in both 
hands.  No specific diagnosis of this phenomenon was made.  
In April 2000 he was treated for a skin rash involving his 
face, scalp, arms and hands.  This was assessed as an 
allergic reaction, of unknown cause, and it resolved by the 
end of the month.  A December 2000 treatment record diagnosed 
the painful right index finger lump as a probable mucus cyst, 
with no other findings noted.  In April 2001 he was again 
treated for an allergic reaction, which was manifested as 
itchy hives on his face after he cleaned out a garage.  In 
October 2002 he was seen by podiatry for complaints of a 
sensation of walking on splinters, no explanation for this 
problem was given other than plantar pain.  Records from 
December 2002 and January 2003, revealed him to be receiving 
cortisone shots in his heel for complaints of a nerve problem 
in his foot that included pain and itching of the foot.  

VA medication lists from November 2002 and January 2003 
revealed that one of the ongoing medications he was taking 
was for itching.  

The veteran was scheduled to undergo a VA skin disease 
examination in July 2001, but it was cancelled by MAS.  An 
examination was also scheduled in May 2003, the veteran 
cancelled it due to a family emergency.  Subsequently the RO 
reconsidered rescheduling the examination, but determined it 
was not necessary in a June 2003 rating decision.  

After a review of all of the evidence, the Board finds that 
there is no basis upon which to grant a claim of entitlement 
to service connection for onychomycosis or for any similar 
type of skin condition.  The service records contain no 
evidence whatsoever of a skin condition and the post service 
records reflect sporadic complaints of itching many years 
after service, with no definite diagnosis made.  The first 
evidence of itching was not until 1986, when penile itching 
was shown, with no diagnosis.  Thereafter, he was seen a few 
times in the 1990's for any itchy rash diagnosed as an 
allergic reaction of unknown etiology.  Likewise, no clear 
evidence of fungal problems with the nails were shown, 
although the nails of his hands were shown in March 2000 to 
be partially missing, with no explanation given as to cause.  
Complaints of pain and itching about the feet were attributed 
to a neurological source.  At no point do any of the records 
show a diagnosis of onychomycosis or dermatophytosis and none 
of the records point to a chronic skin problem resulting from 
service.  

The Board notes the veteran's argument that he has a fungal 
skin disorder such as onychomycosis or dermatophytosis 
resulting from service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Again as noted, there is no competent medical evidence of 
record relating any skin condition of record to his service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has a skin 
disorder such as onychomycosis or dermatophytosis, which 
began in service, or was otherwise related to service.  Thus, 
the veteran's service connection claim for onychomycosis or 
dermatophytosis is denied. 







ORDER

No new and material evidence has been submitted and the claim 
of entitlement to service connection for a medullary sponge 
kidney disease strain is not reopened

Entitlement to service connection for onychomycosis or 
dermatophytosis is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


